Exhibit 10.4


FORM OF
STOCK UNIT AWARD AGREEMENT




THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of [__________]
(the “Award Date”) between Ocwen Financial Corporation, a Florida corporation
(the “Corporation”), and [__________], an employee of the Corporation or of a
Subsidiary (the “Participant”).


WHEREAS, the Corporation desires, by granting to the Participant an award of
stock units pursuant to the Corporation’s 2017 Performance Incentive Plan (the
“2017 Plan”), to further the objectives of the 2017 Plan. Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the 2017 Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.    STOCK UNIT GRANT


The Corporation hereby grants to the Participant, pursuant to and subject to the
2017 Plan, an aggregate of [__________] stock units (the “Stock Units”), on the
terms and conditions herein set forth (the “Award”). As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s common stock (subject to adjustment as provided in Section 7 of
the 2017 Plan) solely for purposes of the 2017 Plan and this Agreement. The
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Stock Units vest
pursuant to Paragraph 2 below. The Stock Units shall not be treated as property
or as a trust fund of any kind.


2.    VESTING OF STOCK UNITS


A.
Generally



The Award will vest as follows: One-third (1/3) of the Stock Units will vest on
each of the first, second and third anniversaries of the Award Date (each such
date, a “Vesting Date”). Except as provided in Paragraphs B, C and D of this
Paragraph 2, the Award will not vest unless the Participant shall, through the
applicable Vesting Date, be an employee of the Corporation or one of its
Subsidiaries.


B.
Retirement



If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of the Participant’s Retirement at any time on or after the
first anniversary of the Award Date and prior to the vesting of the entire
Award, each installment of the Award that is then outstanding and unvested shall
vest on the applicable Vesting Date, subject, however, to the Participant’s
continued compliance with the conditions set forth in Paragraph 5 hereof through
such Vesting Date. Any such Stock Units that vest after the Participant’s
Retirement shall be paid in accordance with Paragraph 7 hereof. As used herein,
the term “Retirement” shall mean termination (other than by reason of death or
Disability) of the Participant's employment with the Corporation or one of its
Subsidiaries pursuant to and in accordance with a plan or program of the
Corporation or Subsidiary applicable to the Participant; provided, however, that
for purposes of this Agreement only, the Participant must have attained the age
of 60 and been an employee of the Corporation for not less than five (5) years
as of the date of termination of employment by reason of Retirement.


C.
Disability



If the Participant’s employment with the Corporation or any of its Subsidiaries
is terminated by reason of the Participant’s Disability prior to vesting of the
entire Award, each installment of the Award that is then outstanding and
unvested shall vest on the applicable Vesting Date, subject, however, to the
Participant’s continued compliance with the conditions set forth in Paragraph 5
hereof through such Vesting Date. Any such Stock Units that vest after the
Participant’s termination due to Disability shall be paid in accordance with
Paragraph 7 hereof. As used herein, “Disability” shall mean a physical or mental
impairment which, as reasonably determined by the Committee, renders the
Participant unable to perform the essential functions of his employment with the
Corporation or such Subsidiary, even with reasonable accommodation that does not
impose an undue hardship on the Corporation or Subsidiary, for more than 180
days in any 12-month period, unless a longer period is required by federal or
state law, in which case that longer period would apply.


D.
Death



If the Participant’s employment with the Corporation or any of its Subsidiaries
is terminated by reason of the Participant’s death prior to vesting of the
entire Award, each installment of the Award that is then outstanding and
unvested shall vest on the applicable Vesting Date and shall be paid in
accordance with Paragraph 7 hereof.


E.    Change of Control


If a 409A Change of Control occurs, the Award, to the extent then outstanding
and unvested, shall vest in full upon (or, to the extent necessary to give
effect to the acceleration, immediately prior to) the consummation of the 409A
Change of Control, and the date of such 409A Change of Control shall be deemed
the “Vesting Date” for purposes of Paragraph 7 hereof. As used herein, “409A
Change of Control” shall mean the occurrence of (a) a “change in the ownership”
of the Corporation within the meaning of Treasury Regulation 1.409A-3(i)(5)(v)
(which, for illustrative purposes, is generally triggered if any one person (or
persons acting as a group) acquire ownership of Corporation stock which
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation), (b) a “change in the effective control” of the
Corporation within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1)
(which, for illustrative purposes, is generally triggered if any one person (or
persons acting as a group) acquire during a period of not more than twelve
months ownership of stock of the Corporation possessing 30% or more of the total
voting power of the stock of the Corporation; or certain majority changes in the
membership of the Board occur over a period of not more than twelve months), or
(c) a change “in the ownership of a substantial portion of the assets” of the
Corporation within the meaning of Treasury Regulation 1.409A-3(i)(5)(vii)
(which, for illustrative purposes, is generally triggered if any one person (or
persons acting as a group) acquire during a period of not more than twelve
months assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all assets of
the Corporation immediately before such acquisition(s)).


F.
Continued Employment



The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under this Agreement. Employment for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment as provided
in Paragraph 4 above or under the 2017 Plan. As used in this Agreement,
references to the Participant’s “employment” (and similar references to the
Participant’s being “employed” and an “employee”) shall include any period when
the Participant is either (i) an employee of the Corporation or any of its
Subsidiaries or (ii) a member of the Board.


3.DIVIDEND AND VOTING RIGHTS


A.    Limitations on Rights Associated with Units


The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Paragraph 3B with respect to
Dividend Equivalent Rights) and no voting rights, with respect to the Stock
Units and any Shares underlying or issuable in respect of such Stock Units until
such Shares are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of such Shares.


B.    Dividend Equivalent Rights


As of any date that the Corporation pays an ordinary cash dividend on its
Shares, the Corporation shall credit the Participant with an additional number
of Stock Units equal to (i) the per share cash dividend paid by the Corporation
on its Shares on such date, multiplied by (ii) the total number of Stock Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 8 of the 2017 Plan) subject to the
Award as of the related dividend payment record date, divided by (iii) the Fair
Market Value of a Share on the date of payment of such dividend. Any Stock Units
credited pursuant to the foregoing provisions of this Paragraph 3B shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original Stock Units to which they relate. No crediting of
Stock Units shall be made pursuant to this Paragraph 3B with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Paragraph 7 or terminated pursuant to Paragraph 4.


4.    TERMINATION OF AWARD


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates other than by reason of the Participant’s Retirement, death or
Disability prior to vesting of the entire Award, the Award, to the extent then
outstanding and unvested, shall terminate and be cancelled on the last day of
the Participant’s employment with the Corporation or such Subsidiary. If any
unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.


5.    CONDITIONS UPON TERMINATION OF EMPLOYMENT


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of Retirement or Disability, the rights of the Participant
with respect to the Award shall be subject to the conditions that until the
Award is vested, he/she shall (a) not engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Corporation or any of its direct or indirect Subsidiaries, and (b) be available,
unless he/she shall have died, at reasonable times for consultations at the
request of the Corporation’s management with respect to phases of the business
with which he/she was actively connected during his/her employment, but such
consultations shall not be required to be performed during usual vacation
periods or periods of illness or other incapacity or without reasonable
compensation and cost reimbursement. In the event that either of the above
conditions is not fulfilled, the Participant shall forfeit all rights to any
unvested portion of the Award, as of the date of the breach of the conditions of
this Paragraph 5. Any determination by the Board of Directors of the Corporation
that the Participant is or has engaged in a competitive business or activity as
aforesaid or has not been available for consultations as aforesaid shall be
conclusive.


6.    NO EMPLOYMENT COMMITMENT


Nothing contained in this Agreement or the 2017 Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any Subsidiary, interferes in any way with the
right of the Corporation or any Subsidiary at any time to terminate such
employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.


7.    TIMING AND MANNER OF PAYMENT OF STOCK UNITS


On or as soon as administratively practical following the Vesting Date as
provided in Paragraph 2 hereof (and in all events not later than two and
one-half months after the Vesting Date), the Corporation shall deliver to the
Participant a number of Shares (either by delivering one or more certificates
for such Shares or by entering such Shares in book entry form, as determined by
the Corporation in its discretion) equal to the number of Stock Units that vest
on such date pursuant to this Agreement. The Corporation’s obligation to deliver
Shares or otherwise make payment with respect to vested Stock Units is subject
to the condition precedent that the Participant or other person entitled under
the 2017 Plan to receive any Shares with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
required pursuant to Paragraph 11 of this Agreement. The Participant shall have
no further rights with respect to any Stock Units that are paid or that
terminate pursuant to Paragraph 4.


8.    TAX WITHHOLDING


Subject to compliance with all applicable laws, rules and regulations, upon any
distribution of Shares in respect of the Stock Units, unless otherwise provided
by the Committee, the Corporation shall automatically reduce the number of
Shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Corporation or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates. In the event
that the Corporation cannot legally satisfy such withholding obligations by such
reduction of shares or the Committee otherwise provides that the Corporation
will not so reduce the number of shares delivered to satisfy such withholding
obligations, or in the event of a cash payment or any other withholding event in
respect of the Stock Units, the Corporation (or a Subsidiary) shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.


9.    ADJUSTMENT UPON SPECIFIED EVENTS


Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 8 of the 2017 Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Committee shall make adjustments
in accordance with such section in the number of Stock Units then outstanding
and the number and kind of securities that may be issued in respect of the
Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are credited pursuant to Paragraph 3B.


10.    NON-TRANSFERABILITY OF THE AWARD


The Award shall not be transferable otherwise than by will or by the applicable
laws of descent and distribution. More particularly (but without limiting the
generality of the foregoing), the Award may not be assigned, transferred (except
as aforesaid), pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Award contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Award, shall be null and void
and without effect.


11.    PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS


A.    The Corporation shall reserve and keep available such number of Shares as
will be sufficient to satisfy the requirements of this Agreement, shall pay all
original issue and/or transfer taxes with respect to the issue and/or transfer
of Shares pursuant hereto to the Participant and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto.


B.    The Participant hereby represents and covenants that (a) any Shares
acquired upon the vesting of the Award will be acquired for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities law; (b)
any subsequent sale of any such Shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Corporation, the Participant shall submit a written statement, in form
satisfactory to the Corporation, to the effect that such representation (x) is
true and correct as of the date of acquisition of any Shares hereunder or (y) is
true and correct as of the date of any sale of any such Shares, as applicable.
As a further condition precedent to the delivery to the Participant of any
Shares subject to the Award, the Participant shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the Shares and, in connection therewith, shall execute any
documents which the Corporation shall in its sole discretion deem necessary or
advisable.


C.     The Award is subject to the condition that if the listing, registration
or qualification of the Shares subject to the Award upon any securities exchange
or under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the vesting or delivery of the Shares hereunder, the Shares
subject to the Award shall not vest or be delivered, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Corporation.
The Corporation agrees to use reasonable efforts to effect or obtain any such
listing, registration, qualification, consent or approval.


12.    AMENDMENT


In the event that the Board of Directors of the Corporation shall amend the 2017
Plan and such amendment shall modify or otherwise affect the subject matter of
this Agreement, this Agreement shall, to that extent, be deemed to be amended by
such amendment to the 2017 Plan. However, the timing of payment of the Award (to
the extent it becomes vested) shall be as set forth in this Award Agreement and
may not be changed (pursuant to the Plan, any amendment thereto, or otherwise)
except as would be compliant with (and not result in any tax, penalty or
interest under) Section 409A of the Code.




13.    CONSTRUCTION


In the event of any conflict between the 2017 Plan and this Agreement, the
provisions of the 2017 Plan shall control. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto. This Agreement shall be governed in all respects by the laws of
the State of Florida.


14.    ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Corporation and the
Participant and supersedes all other discussions, correspondence,
representations, understandings and agreements between the parties, with respect
to the subject matter hereof.


15.    HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


16.    CLAWBACK POLICY


The Stock Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Stock Units or any Shares
or other cash or property received with respect to the Stock Units (including
any value received from a disposition of the Shares acquired upon payment of the
Stock Units).


17.    SECTION 409A


It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Participant to payment of any additional tax, penalty or interest imposed
under Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant.


[Signature page follows]






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






OCWEN FINANCIAL CORPORATION




By:                            
[__________]
    




PARTICIPANT


By:                             
[__________]


Page 1 of 8    

